Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claims 11-23 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	This is in response to the Amendment filed 13 December 2021.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 112
4.	The rejection of claim 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view of Applicants’ Amendment.


(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
5.	The rejection of claims 11-13 under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 20140170524) has been withdrawn in view of Applicants’ Amendment.
6.	The rejection of claims 14-15, 18-23 and 25 under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 20050130043) in view of Chiang et al. (US 20140170524) has been withdrawn in view of Applicants’ Amendment.
7. 	The rejection of claims 16-17 under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 20050130043) in view of Chiang et al. (US 20140170524) as applied to claim 14 above, and further in view of by Seong et al. (Electrochemical behavior of 

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 20140170524) in view of Jiang et al. (US 20140272584).
Claim 11:	Chiang et al. disclose a method of preparing a pre-lithiated semi-solid anode, comprising: 
mixing (paragraph [0016]), an active material (paragraphs [0031] and [0027]), a lithium metal or lithium-containing material (e.g. lithium nitride) (paragraph [0027]), and an electrolyte (paragraph [0033]) to form a semi-solid anode material (see also paragraphs [0014]-[0016], [0022], [0025], [0027] and [0031-[0033]), and 
forming the semi-solid anode material into a semi-solid anode (see e.g. paragraph [0037] which discloses disposing the semi-solid anode on a current collector wherein the semi-solid anode can be calendared, thus forming semi-solid anode). See also entire document.
Given that Chiang et al. disclose mixing similar to what is instantly claimed, the mixing of Chiang et al. would obviously form a pre-lithiated semi-solid anode material such that a solid-electrolyte interface (SEI) layer at least partially forms during mixing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chiang et al. with a mixing step to form a pre-lithiated semi-solid anode material such that a solid-electrolyte interface (SEI) layer at least partially forms during mixing.

Further, Chiang et al. do not disclose that the lithium metal or lithium-containing material is in an amount sufficient to provide a buffer for active lithium ions during cycling.
Jiang et al. in Figures 1-4 disclose an electrochemical cell (10 or 100)(e.g., a lithium-ion battery 10), wherein the anode comprises a lithium-containing material (24) (e.g., a Li-containing material such as a lithium nitride as per paragraph [0018]-[0020]) in an amount sufficient to provide a buffer for active lithium ions during charging (paragraph [0030], lines 5-8 which discloses “The Li-containing material 124 provides the additional Li to compensate for Li lost to the SEI…”(paragraphs [0016]-[0031]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lithium-containing material of Chiang et al. in an amount sufficient to provide a buffer for active lithium ions during charging, as taught by Jiang et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a rechargeable battery that would have exhibited improved 
Claim 12:	The rejection of claim 12 is as set forth above in claim 11 wherein Chiang et al. further combining a conductive a conductive material with the anode material (paragraph [0029]).
Claim 13:	The rejection of claim 13 is as set forth above in claim 11 wherein Chiang et al. further disclose combining a high capacity material with the anode material (paragraphs [0027]-[0028]).

11.	Claims 14-15 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 20050130043) in view of Chiang et al. (US 20140170524), and further in view of Jiang et al. (US 20140272548)
Claim 14:	Gao et al. disclose a method of manufacturing an anode, the method comprising: 
preparing an anode mixture comprising an active material (paragraph [0028], lines 1-17 disclosing a host material), a conductive material (carbon black as per paragraph [0028], lines 1-13), and a lithium metal and/or lithium-containing material; and storing the anode mixture in a dry environment for a duration sufficient to substantially pre-lithiate the anode mixture prior to its incorporation into an electrochemical cell (paragraphs [0031], lines 1-12, [0035] [0037]). See also entire document.

Chiang et al. disclose mixing (paragraph [0016]) an active material (paragraphs [0031] and [0027]), a conductive material (paragraph [0085]), an electrolyte (paragraph [0023]), and a lithium metal and/or lithium-containing metal, which, given that the mixing of Chiang et al. is similar to that instantly recited, would obviously form an anode mixture such that a solid-electrolyte interface (SEI) forms during the mixing.
Both Chiang et al. and Gao et al. disclose an anode and a cathode separated by a separator, wherein the separator is infused with an electrolyte, the electrolyte allowing for the shuttering/diffusion of ions between the anode and cathode (see Gao et al., Fig. 1, paragraphs [0079]-[0080]; and Chiang et al., Fig. 1 and paragraph [0039]).
Chiang et al. further disclose that the electrolyte included in the anode mixture has the effect of increasing the total salt available for ion diffusion (paragraph [0014], lines 12-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the anode mixture of Gao et al. with the anode mixture of Gao et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a semi-solid electrode that would have exhibited superior rate capability and charge capacity of electrochemical cells, and exhibited substantial 
The Gao et al. combination does not disclose that the lithium metal or lithium-containing material is in an amount sufficient to provide a buffer for active lithium ions during cycling.
Jiang et al. in Figures 1-4 disclose an electrochemical cell (10 or 100)(e.g., a lithium-ion battery 10), wherein the anode comprises a lithium-containing material (24) (e.g., a Li-containing material such as a lithium nitride as per paragraph [0018]-[0020]) in an amount sufficient to provide a buffer for active lithium ions during charging (paragraph [0030], lines 5-8 which discloses “The Li-containing material 124 provides the additional Li to compensate for Li lost to the SEI…”(paragraphs [0016]-[0031]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lithium-containing material in an amount sufficient to provide a buffer for active lithium ions during charging, as taught by Jiang et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a rechargeable battery that would have exhibited improved energy density, coulombic efficiency, and abuse tolerance which result in an extended life cycle (paragraph [0006]).
Claim 15:	The rejection of claim 14 is as set forth above in claim 14 wherein Gao et al. combination, in particular, Gao et al. further discloses adding an electrolyte to the semi-solid anode mixture prior to storing in a dry environment, wherein the electrolyte obviously promotes a reaction between the electrolyte metal in the anode, forming a solid electrolyte interface (SEI) on substantially all of the surface of the active material layer.
Claim 18:	The rejection of claim 18 is as set forth above in claim 14 wherein Gao et al. further disclose that the semi-solid anode mixture further comprises a high capacity material (e.g. Si or Sn as per [0028]).
Claim 19:	Gao et al. in Figures 1 and 4 and 5 disclose a method of manufacturing an electrochemical cell, the method comprising:
 assembling a cell stack (10),
 the assembling including: 
preparing an anode (14) mixture comprising an active material (paragraph [0028], lines 1-17 disclosing a host material), a conductive material (carbon black as per paragraph [0028], lines 1-13), 
applying the anode mixture onto a lithium-bearing substrate (current comprising the lithium metal dispersed in the host material); and storing the cell stack in a dry environment for a duration sufficient to substantially pre-lithiate the anode mixture prior to cycling (paragraphs [0031], lines 1-12, [0035] [0037]);
placing a separator membrane atop the anode mixture;

soaking the anode and cathode in an electrolyte to provide electrochemical communication between these components.
Gao et al. do not disclose that the mixture comprises an electrolyte.
Chiang et al. disclose mixing (paragraph [0016]) an active material (paragraphs [0031] and [0027]), a conductive material (paragraph [0085]), an electrolyte (paragraph [0023]), and a lithium metal and/or lithium-containing metal, which, given that the mixing of Chiang et al. is similar to that instantly recited, would obviously form an anode mixture such that a solid-electrolyte interface (SEI) forms during the mixing.
Both Chiang et al. and Gao et al. disclose an anode and a cathode separated by a separator, wherein the separator is infused with an electrolyte, the electrolyte allowing for the shuttering/diffusion of ions between the anode and cathode (see Gao et al., Fig. 1, paragraphs [0079]-[0080]; and Chiang et al., Fig. 1 and paragraph [0039]).
Chiang et al. further disclose that the electrolyte included in the anode mixture has the effect of increasing the total salt available for ion diffusion (paragraph [0014], lines 12-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the anode mixture of Gao et al. with the anode mixture of Gao et al.

Instant claim 19 requires storing the cell stack in a dry environment for a duration sufficient to substantially pre-lithiate the anode mixture whereas Gao et al. discloses storing the anode in a dry environment for a duration sufficient to substantially pre-lithiate the anode mixture prior to assembly of the stack.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have storing the cell stack in a dry environment for a duration sufficient to substantially pre-lithiate the anode mixture as it has been held that selection of any sequence of preforming process steps or mixing ingredients is prima facie obvious (see MPEP 2144.04.IV.C “Changes in Sequence of Adding Ingredients”
One having ordinary skill in the art would have been motivated to make the modification to provide an anode having a lithium metal dispersed in a host material and an SEI layer formed thereon that would have been capable of reducing and/or eliminating capacity losses in a battery due to irreversible capacity losses caused by the SEI consumption of lithium from the cathode (paragraph [0015], and 
The Gao et al. combination does not disclose that the lithium metal or lithium-containing material is in an amount sufficient to provide a buffer for active lithium ions during cycling.
Jiang et al. in Figures 1-4 disclose an electrochemical cell (10 or 100)(e.g., a lithium-ion battery 10), wherein the anode comprises a lithium-containing material (24) (e.g., a Li-containing material such as a lithium nitride as per paragraph [0018]-[0020]) in an amount sufficient to provide a buffer for active lithium ions during charging (paragraph [0030], lines 5-8 which discloses “The Li-containing material 124 provides the additional Li to compensate for Li lost to the SEI…”(paragraphs [0016]-[0031]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lithium-containing material in an amount sufficient to provide a buffer for active lithium ions during charging, as taught by Jiang et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a rechargeable battery that would have exhibited improved energy density, coulombic efficiency, and abuse tolerance which result in an extended life cycle (paragraph [0006]).
Claim 20:	The rejection of claim 20 is as set forth above in claim 19 wherein Gao et al. combination, in particular, Gao et al. further discloses adding an electrolyte to the semi-solid anode mixture prior to storing in a dry environment, wherein the electrolyte obviously promotes a reaction between the electrolyte metal in the anode, forming a solid electrolyte interface (SEI) on substantially all of the surface of the active material layer.
	Claim 21: 	Gao et al. do not disclose that the active material constitutes between 20% and 90% of the anode mixture.
	Chiang et al. disclose an anode wherein the active material constitutes between 20% and 90% of the anode mixture (paragraph [0031]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode of Gao et al. in light of the teaching of Chiang et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide a semi-solid anode have exhibited an increased areal charge capacity, thus reducing the relative percentage of inactive components by increasing the thickness of the anode (paragraph [0011], lines 19-21.
Claim 22:	The rejection of claim 22 is as set forth above in claim 19 wherein Gao et al. further disclose that the anode mixture further comprises a high capacity material (paragraph [0028]).
Claim 23:	The rejection of claim 23 is as set forth above in claim 19 wherein Gao et al. further disclose preparing a cathode mixture comprising: 
a further active material ([paragraph [0025]); 
a further conductive material (paragraph [0025]); 
a further electrolyte; and 
lithium (paragraph [0025]) in an amount sufficient to increase the stability of the cathode, and forming the cathode from the cathode mixture.

12. 	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 20050130043) in view of Chiang et al. (US 20140170524), and further in view of Jiang et al. (US 20140272548) as applied to claim 14 above, and further in view of by Seong et al. (Electrochemical behavior of a lithium-pre-doped carbon-coated silicon monoxide anode cell). 
Gao et al., Chiang et al. and Jiang et al. are applied, argued and disclosed above, and incorporated herein.
Claim 16: 	The Gao et al. combination does not disclose that the active material constitutes between 20% and 90% of the anode mixture.
Seong et al. disclose that the active material constitutes between 20% and 90% of the anode mixture (i.e. 58.0 at%, as per Section 3. Results and discussion, paragraph 1).

One having ordinary skill in the art would have been motivated to make the modification to provide an anode having reduced initial irreversibility and enhanced coulombic efficiency (abstract).
Claim 17: 	The Gao et al. combination does not disclose that the liquid electrolyte constitutes between 10% and 70% of the semi-solid anode mixture.
Seong et al. disclose an anode mixture comprising a liquid electrolyte (i.e. (LiC104 mixed with EC:DMC:EMC, as per Section 3. Results and discussion, paragraph 1). Seong et al. further disclose that electrode were soaked in the electrolyte for 24 H to induce the reaction between the lithium and the OG (Section 2. Experiments, paragraph 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the concentration and amount of electrolyte of the Gao et al. combination to include the amount claimed depending upon the desired amount of prelithiation.
One having ordinary skill in the art would have been motivated to make the modification to provide an anode that would have exhibited reduced 

Examiner Correspondence
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/Thomas H. Parsons/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729